Pursuant to Ind.Appellate Rule 65(D),

                                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                          May 17 2012, 9:19 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ZACHARY A. WITTE                                  GREGORY F. ZOELLER
Fort Wayne, Indiana                               Attorney General of Indiana

                                                  RYAN D. JOHANNINGSMEIER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

TREVON T. MARSHALL,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 02A04-1110-CR-522
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Frances C. Gull, Judge
                             Cause No. 02D05-1103-FC-79



                                         May 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Trevon Marshall appeals his sentence following his conviction for carrying a

handgun without a license, as a Class C felony, pursuant to a guilty plea. Marshall

presents a single issue for our review, namely, whether his sentence is inappropriate in

light of the nature of the offense and his character.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On March 17, 2011, Marshall, while standing approximately 400 feet away from a

school, possessed two loaded handguns without a license. The State charged him with

carrying a handgun without a license, as a Class C felony, and Marshall pleaded guilty as

charged. Marshall’s plea agreement left sentencing open to the trial court’s discretion.

       At sentencing, several of Marshall’s family members testified to Marshall’s good

character. At the conclusion of the hearing, the trial court identified a single aggravator,

namely, the nature and circumstances of the crime (possession of two loaded weapons).

And the court identified two mitigators, namely: Marshall’s guilty plea and acceptance

of responsibility, and his lack of a criminal history. The trial court imposed the minimum

sentence of two years, with one year suspended. This appeal ensued.

                             DISCUSSION AND DECISION

       Marshall contends that his sentence is inappropriate in light of the nature of the

offense and his character. Although a trial court may have acted within its lawful

discretion in determining a sentence, Article VII, Sections 4 and 6 of the Indiana

Constitution “authorize[] independent appellate review and revision of a sentence

imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007)
                                              2
(alteration original). This appellate authority is implemented through Indiana Appellate

Rule 7(B). Id. Revision of a sentence under Appellate Rule 7(B) requires the appellant

to demonstrate that his sentence is inappropriate in light of the nature of his offenses and

his character. See App. R. 7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

2007). We assess the trial court’s recognition or non-recognition of aggravators and

mitigators as an initial guide to determining whether the sentence imposed was

inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006). However, “a

defendant must persuade the appellate court that his or her sentence has met th[e]

inappropriateness standard of review.” Roush, 875 N.E.2d at 812 (alteration original).

       The Indiana Supreme Court more recently stated that “sentencing is principally a

discretionary function in which the trial court’s judgment should receive considerable

deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). Indiana’s flexible

sentencing scheme allows trial courts to tailor an appropriate sentence to the

circumstances presented. See id. at 1224. The principal role of appellate review is to

attempt to “leaven the outliers.”      Id. at 1225.   Whether we regard a sentence as

inappropriate at the end of the day turns on “our sense of the culpability of the defendant,

the severity of the crime, the damage done to others, and myriad other facts that come to

light in a given case.” Id. at 1224.

       Marshall concedes that the overall length of his sentence is appropriate, given that

it is the minimum sentence for a Class C felony. But Marshall contends that the trial

court should have suspended the entire sentence in light of his character. In particular,

Marshall emphasizes the testimony at sentencing showing that he is “well respected by

his family and friends.” Brief of Appellant at 12. Indeed, the evidence shows that in
                                             3
addition to his lack of criminal history, Marshall is enrolled in school and is employed.

But, given the nature of the offense, Marshall’s good character does not persuade us that

his sentence is inappropriate.

       In support of his contention that his sentence is inappropriate in light of the nature

of the offense, Marshall asserts that

       [c]arrying a handgun without a license is not a minor offense. However, it
       is a Class A misdemeanor without the element of possessing a handgun
       within 1000 feet of school property which elevates the offense to a Class C
       felony. The Court in this matter found the nature and circumstances of the
       offense to be an aggravating circumstance. However, the legislature has
       already chosen to elevate the offense by characterizing it as a Class C
       felony when possessing a handgun near a school without a permit. Thus, in
       effect, the Court elevated the offense twice based on the circumstances of
       the case by considering it as an aggravating circumstance.

Brief of Appellant at 13.

       However, in a handwritten note describing the “aggravators” on the judgment of

conviction form, the trial judge wrote: “nature and circumstances of [the] crime—2

loaded weapons.”     Appellant’s App. at 56 (emphasis original).         Thus, the relevant

circumstance noted by the trial court was not Marshall’s proximity to the school, but his

possession of two loaded handguns. Moreover, at sentencing, the trial court noted that

the revolver Marshall possessed “had five .357 hollow point cartridges” and “the .32 had

two full metal jackets, one in the chamber.” Transcript at 16. We cannot say that

Marshall’s sentence is inappropriate in light of the nature of the offense.

       Affirmed.

RILEY, J., and DARDEN, J., concur.




                                              4